

116 HR 6313 IH: Combating Hunger for Older Americans During Coronavirus Crisis Act of 2020
U.S. House of Representatives
2020-03-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 6313IN THE HOUSE OF REPRESENTATIVESMarch 19, 2020Ms. Wild (for herself and Mr. David P. Roe of Tennessee) introduced the following bill; which was referred to the Committee on Education and LaborA BILLTo provide for additional emergency nutrition assistance under the Older Americans Act of 1965 in fiscal year 2020 to respond to the declared COVID-19 public health emergency, and for other purposes.1.Short titleThis Act may be cited as the Combating Hunger for Older Americans During Coronavirus Crisis Act of 2020.2.Home delivered nutrition services criteria applicable under the Older Americans Act of 1965 during fiscal year 2020 to respond to the COVID-19 public health emergencyFor purposes of State agencies determining the delivery of nutrition services under subpart 2 of part C of title III of the Older Americans Act of 1965 (42 U.S.C. 3030f et seq.), during the portion of COVID-19 public health emergency declared under section 319 of the Public Health Service Act (42 U.S.C. 247d) that occurs in the period beginning on the date of the enactment of this Act and ending on September 31, 2020, the State agency shall include among individuals receiving such delivery because they are homebound an individual age 60 and older, or an individual with a disability (of any age), who is unable to obtain nutrition because the individual is under a quarantine, practicing social distancing, or otherwise unable to leave home, due to the emergency.3.Congregate nutrition services criteria applicable under the Older Americans Act of 1965 during fiscal year 2020 to respond to the COVID-19 public health emergency If a State demonstrates, to the satisfaction of the Assistant Secretary (as defined in section 102 of the Older Americans Act of 1965 (42 U.S.C. 3002), that funds received by the State and attributable to funds appropriated under paragraph (1) or (2) of section 303(b) of the Older Americans Act of 1965 (42 U.S.C. 3023(b)), including funds transferred under subparagraph (A) of paragraph (4) of such section without regard to the exception referring to subparagraph (B) specified in such subparagraph (A), for fiscal year 2020 are insufficient to satisfy the need for services under subpart I or subpart II of part C of title III of the Older Americans Act of 1965 (42 U.S.C. 3030d–2 et seq.) in fiscal year 2020 during the COVID-19 public health emergency declared under section 319 of the Public Health Service Act (42 U.S.C. 247d), the Assistant Secretary shall allow State and area agencies on aging, without prior approval, to transfer up to 100 percent of the funds so received between subpart 1 and subpart 2 of such part C for use the State or area agency on aging considers appropriate to meet the needs of the area served.4.WaiverTo facilitate implementation of subparts 1 and 2 of part C of title III of the Older Americans Act of 1965 (42 U.S.C. 3030e et seq.) during any portion of the COVID-19 public health emergency declared under section 319 of the Public Health Service Act (42 U.S.C. 247d) that occurs in the period beginning on the date of the enactment of this Act and ending on September 31, 2020, the Assistant Secretary for Aging shall waive the requirements for emergency meals to comply with the requirements of clauses (i) and (ii) of section 339(2)(A) of the Older Americans Act of 1965 (42 U.S.C. 3030g–21(2)(A)). 